Citation Nr: 1034071	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  02-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetic retinopathy, prior to August 18, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for 
diabetic retinopathy, since August 18, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1971.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.                 

In October 2008, the Veteran testified before a Veterans Law 
Judge at a Travel Board hearing held at the RO.  In May 2010, the 
Veteran was notified that the Veterans Law Judge that conducted 
his October 2008 hearing was no longer employed by the Board.  In 
June 2010 statement, the Veteran indicated that he did not desire 
another hearing in this matter, and requested that his case be 
considered based upon the evidence of record.  

The issue of an increased initial evaluation for diabetes 
mellitus, type II, is addressed in the Remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 18, 2009, the medical evidence of record 
shows that the Veteran's most severe level of corrected visual 
acuity for rating purposes was 20/200 in the right eye and 20/30 
in the left eye, with complaints of horizontal diplopia.

2.  Since August 18, 2009, the medical evidence of record shows 
that the Veteran's most severe level of corrected visual acuity 
was 20/200 in the right eye and 20/50 in the left eye, with 
central diplopia of 5/200, and complaints of diplopia in all 
fields of gaze.


CONCLUSIONS OF LAW

1.  Prior to August 18, 2009, the criteria for an initial 
evaluation in excess of 20 percent for diabetic retinopathy have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.84a, Diagnostic Codes 6006, 6061-6079, 6090 (2008); 
38 C.F.R. §§ 4.78, 4.79, Diagnostic Codes 6061-6066, 6090 (2009).

2.  Since August 18, 2009, the criteria for an evaluation in 
excess of 30 percent for diabetic retinopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.78, 
4.79, Diagnostic Codes 6061-6066, 6090 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim for service connection for diabetic 
retinopathy, secondary to diabetes mellitus, type II, was granted 
by a March 2002 rating decision.  The March 2002 rating decision 
assigned his diabetic retinopathy an initial evaluation of 20 
percent, effective from July 9, 2001.  The Veteran timely 
appealed this decision seeking an increased initial evaluation 
and an earlier effective date.  A January 2003 rating decision 
granted an earlier effective date of May 8, 2001, for the award 
of service connection for diabetic retinopathy.  In March 2010, 
the RO issued a rating decision which grant an increased 
evaluation of 30 percent for the Veteran's diabetic retinopathy, 
effective from August 18, 2009.  The Veteran continues to seek a 
higher disability rating for this condition.  AB v. Brown, 6 Vet. 
App. 35 (1993) (finding that where a claimant has filed a notice 
of disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, but 
less than the maximum available benefit, does not abrogate the 
pending appeal).

Once service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's available service 
treatment records, as well as his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO also scheduled three VA eye examinations in December 2001, 
January 2004, and August 2009 to determine the severity of the 
Veteran's service-connected diabetic retinopathy.  These VA 
examinations were performed by VA physicians that had reviewed 
the Veteran's claims file, treatment records, examined the 
Veteran, and included rationales for the conclusions reached 
therein.  The Board therefore concludes that these examinations 
are adequate for evaluation purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  Moreover, the 
Veteran has not claimed that any of these examinations were 
inadequate.  Id.  Finally, there is no sign in the record that 
additional evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In January 2009, the Board remanded this matter to the RO for 
additional evidentiary development, including obtaining the 
Veteran's updated VA treatment records and scheduling him for a 
VA examination to ascertain the current severity of his service-
connected diabetic retinopathy.  The RO subsequently obtained the 
Veteran's updated VA treatment records, and also scheduled him 
for a VA examination of the eyes in August 2009.  Accordingly, 
the directives of the Board's January 2009 remand have been 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2009); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative of 
the degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous. . . ."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

In this case, the Veteran is seeking an initial evaluation in 
excess of 20 percent, from May 8, 2001 to August 17, 2009, and in 
excess of 30 percent, since August 18, 2009, for diabetic 
retinopathy.  Although service connection is in effect for 
diabetes mellitus, type II, a note to Diagnostic Code 7913, used 
in rating diabetes mellitus, provides that compensable 
complications of diabetes are to be evaluated separately unless 
they are part of the criteria used to support a total evaluation.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2009).  
Accordingly, the Board shall proceed to adjudicate this portion 
of the Veteran's appeal.

During the course of this appeal, VA revised the criteria for 
rating eye disabilities, effective December 10, 2008.  See 73 
Fed. Reg. 66,543 (2008).  The December 2008 amendments included a 
rearrangement of some substantive criteria for rating eye 
disabilities, which ultimately eliminated 38 C.F.R. § 4.84a 
(2008).  The current version of the schedule for rating the eye 
is located in 38 C.F.R. § 4.79 (2009).  Where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether application of the revised 
version would produce retroactive results.  In particular, a new 
rule may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. 
Reg. 25179 (2004).  However, if the revised version of the 
regulation is more favorable, the implementation of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  If the former version is more 
favorable, VA can apply the earlier version of the regulation for 
the period prior to, and from, the effective date of the change.  
38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Although no diagnostic code specifically addresses the evaluation 
of diabetic retinopathy, unlisted medical conditions may be rated 
under the criteria of a closely related disease or injury if the 
conditions are closely analogous in terms of affected functions, 
anatomical localization, and symptomatology.  See 38 C.F.R. § 
4.20.  In this case, the RO found the Veteran's diabetic 
retinopathy to be most closely analogous under the former 
criteria for rating eye disabilities to retinitis, under former 
Diagnostic Code 6006.  Under the current criteria, Diagnostic 
Code 6006 is used in rating retinopathy or maculopathy.  

The Veteran's diabetic retinopathy will be considered under 
38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6061-6079, 6090 (2008) 
for the period of time prior to December 10, 2008, and under 
38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6061-6079, 6090 (2008) 
and 38 C.F.R. § 4.79, Diagnostic Codes 6006, 6061-6079, 6090 on 
and after December 10, 2008.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

	A.  Eye Disorder Regulations Prior to December 10, 2008

Prior to December 10, 2008, 38 C.F.R. § 4.84a, Diagnostic Codes 
6061-6066, provided for a 20 percent evaluation when there was 
20/70 vision in one eye with 20/50 vision in the other eye, when 
there was 20/100 vision in one eye and 20/50 vision in the other 
eye, when there was 20/200 vision in one eye with 20/40 vision in 
the other eye, or when there was 15/200 vision in one eye with 
20/40 vision in the other eye.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6066 (2008).  A 30 percent evaluation was warranted 
when there was 20/70 vision in one eye with 20/70 vision in the 
other eye, when there was 20/100 vision in one eye and 20/70 
vision in the other eye, when there was 20/200 vision in one eye 
with 20/50 vision in the other eye, when there was 15/200 vision 
in one eye with 20/50 vision in the other eye, when there was 
10/200 vision in one eye with 20/40 vision in the other eye, or 
when there was 5/200 vision in one eye with 20/40 vision in the 
other eye.  A 40 percent evaluation was warranted when there was 
20/200 vision in one eye with 20/70 vision in the other eye, when 
there was 15/200 vision in one eye and 20/70 vision in the other 
eye, when there was 10/200 vision in one eye with 20/50 vision in 
the other eye, or when there was 5/200 vision in one eye with 
20/50 vision in the other eye.  Id.  A 50 percent evaluation was 
warranted when there was 10/200 vision in one eye with 20/70 
vision in the other eye, or when there was 5/200 vision in one 
eye with 20/70 vision in the other eye.  Id.  

Under the regulations effective prior to December 10, 2008, 
diplopia was rated under 38 C.F.R. § 4.84a, Diagnostic Code 6090.  
The percentage ratings were based on the degree of diplopia and 
the equivalent visual acuity.  The ratings were applicable to 
only one eye.  A rating could not be assigned for both diplopia 
and decreased visual acuity or field of vision in the same eye.  
When diplopia was present, and there was also ratable impairment 
of visual acuity or field of vision of both eyes, the ratings for 
diplopia were to be applied to the poorer eye while the better 
eye was rated according to the best-corrected visual acuity or 
visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 2.

When the diplopia field extended beyond more than one quadrant or 
more than one range of degrees, the evaluation for diplopia was 
to be based on the quadrant and degree range that provide the 
highest evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6090, 
Note 3.  When diplopia existed in two individual and separate 
areas of the same eye, the equivalent visual acuity was to be 
taken one step worse, but no worse than 5/200.  38 C.F.R. § 
4.84a, Diagnostic Code 6090, Note 4.

If the diplopia was from 31 to 40 degrees, it was rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent to 
20/70 visual acuity if it is lateral; and (c) equivalent to 
20/200 visual acuity if it is down.  If the diplopia is from 21 
to 30 degrees, it was rated (a) equivalent to 20/70 visual acuity 
if it is up; (b) equivalent to 20/100 visual acuity if it was 
lateral; and (c) equivalent to 15/200 visual acuity if it was 
down.  If the diplopia was central at 20 degrees, it was rated 
equivalent to visual acuity of 5/200.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090.

      B.  Eye Disorder Regulations Since December 10, 2008

On and after December 10, 2008, 38 C.F.R. § 4.79, Diagnostic 
Codes 6061-6066, provides for a 30 percent evaluation when there 
is 20/70 vision in one eye with 20/70 vision in the other eye, 
when there is 20/100 vision in one eye and 20/70 vision in the 
other eye, when there is 20/200 vision in one eye with 20/50 
vision in the other eye, when there is 15/200 vision in one eye 
with 20/50 vision in the other eye, when there is 10/200 vision 
in one eye with 20/40 vision in the other eye, or when there is 
5/200 vision in one eye with 20/40 vision in the other eye.  
38 C.F.R. § 4.79, Diagnostic Code 6066 (2009).  A 40 percent 
evaluation is warranted when there is 20/200 vision in one eye 
with 20/70 vision in the other eye, when there is 15/200 vision 
in one eye and 20/70 vision in the other eye, when there is 
10/200 vision in one eye with 20/50 vision in the other eye, or 
when there is 5/200 vision in one eye with 20/50 vision in the 
other eye.  A 50 percent evaluation is warranted when there is 
10/200 vision in one eye with 20/70 vision in the other eye, or 
when there is 5/200 vision in one eye with 20/70 vision in the 
other eye.  Id.  

Under the regulations effective since December 10, 2008, diplopia 
is rated under 38 C.F.R. § 4.79, Diagnostic Code 6090.  The 
percentage ratings are based on the degree of diplopia and the 
equivalent visual acuity.  The ratings are applicable to only one 
eye.  A rating could not be assigned for both diplopia and 
decreased visual acuity or field of vision in the same eye.  When 
diplopia is present, and there is also ratable impairment of 
visual acuity or field of vision of both eyes, the ratings for 
diplopia are to be applied to the poorer eye while the better eye 
is rated according to the best-corrected visual acuity or visual 
field.  38 C.F.R. § 4.78 (2009).

When the diplopia field extends beyond more than one quadrant or 
more than one range of degrees, the evaluation for diplopia is 
based on the quadrant and degree range that provide the highest 
evaluation.  38 C.F.R. § 4.78 (a)(2).  When diplopia exists in 
two individual and separate areas of the same eye, the equivalent 
visual acuity is taken one step worse, but no worse than 5/200.  
38 C.F.R. § 4.78 (a)(3).  

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent to 
20/70 visual acuity if it is lateral; and (c) equivalent to 
20/200 visual acuity if it is down.  If the diplopia is from 21 
to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity 
if it is up; (b) equivalent to 20/100 visual acuity if it is 
lateral; and (c) equivalent to 15/200 visual acuity if it is 
down.  If the diplopia was central at 20 degrees, it is rated 
equivalent to visual acuity of 5/200.  38 C.F.R. § 4.79, 
Diagnostic Code 6090. 

I. Prior to August 18, 2009

Prior to August 18, 2009, the medical evidence of record includes 
numerous measurements of the Veteran's corrected visual acuity.  

A July 2001 private treatment report noted visual acuity of 
20/25-, J5, in the right eye and 20/20, J2, in the left eye.  The 
report noted that both anterior segments were clear and quiet, 
with no rubesosis.  There was mild nuclear sclerosis in both 
eyes.  The posterior segment examination revealed minimal 
residual vitreous hemorrhage.  Both nerves were healthy, and 
neither macula showed edema.  In the right eye, there were three 
areas of traction retinal detachment due to fibrovascular 
proliferation on the retina.  It was reported that the elevation 
of the traction looked to be larger than it had been previously.  
The report concluded with an impression of proliferative diabetic 
retinopathy.  It also noted that the Veteran had multiple 
traction retinal detachments which had increased in size.  The 
macula was attached, and the Veteran's vision was reported as 
"quite good."  The physician recommended a vitrectomy due to 
the Veteran's worsening retinopathy.  

An August 2001 private treatment report noted that the Veteran 
underwent a pars plana vitrectomy, release of a traction retinal 
detachment, gas-fluid exchange, and argon laser treatment.

In December 2001, a VA eye examination was conducted.  The report 
noted the Veteran's history of peripheral diabetic retinopathy in 
both eyes.  It reported that the Veteran had a vitreous 
hemorrhage in the left eye more than a year earlier, and had a 
vitreous hemorrhage on the right eye, with the onset sometime 
before October 2000.  The report noted that he underwent 
panretinal photocoagulation in the right eye in October 2000 and 
November 2000, and in the left eye in March 2001.  The diagnosis 
was tractional retinal detachment in the right eye, secondary to 
proliferative diabetic retinopathy, in August 2001.  He then 
underwent a vitrectomy, a stripping of retinal detachment, and a 
gas exchange procedure on the right eye.  The Veteran reported a 
significant decrease in visual acuity in the right eye since his 
surgery.  He also reported a dead spot in the center of his 
vision in his right eye, and that everything looked "crooked."  
Physical examination revealed corrected visual acuity in the 
right eye of 20/60 at a distance, and 20/100 near.  His left eye 
corrected visual acuity was 20/25 at a distance, and 20/40 near.  
There was no diplopia in any field of gaze, and his visual field 
examination was normal in the right and left eye.  Amsler grid 
testing showed positive metamorphopsia for the right eye, with a 
fairly significant arcuate scotoma through the Amsler grid 
pattern around and inferior to fixation.  Extraocular muscle 
movements were full.  Pupillary reactions were equal, round, and 
reactive to light.  The report concluded with diagnoses of 
proliferative diabetic retinopathy, status post panretinal 
photocoagulation in both eyes, status post vitrectomy in the 
right eye, and status post tractional retinal detachment surgery 
in the right eye.  The VA examiner also noted that all of these 
procedures were directly related to the Veteran's proliferative 
diabetic retinopathy, and that he had cataracts, worse in the 
right eye, that were independent of the diabetes.  

An October 2002 private treatment report noted that the Veteran's 
visual acuity was 20/40-, J5, in the right eye, and 20/25+, J1, 
in the left eye.  There was no obvious vitreous hemorrhage, both 
nerves were stable, and both eyes revealed a few microaneurysms.  
There was no active neovascularization nor macular edema, and 
there was good panretinal photocoagulation.   The report noted 
that the Veteran's proliferative diabetic retinopathy was stable, 
and that he "seemed to be doing relatively well."  

In January 2004, a VA eye examination was conducted.  The Veteran 
reported a central blind spot in the vision of his right eye, and 
that he could only use peripheral and eccentric vision in the 
right eye.  He also complained of constant diplopia, with the 
inability to fuse the images of the right eye and the left eye.  
The physical examination revealed right eye corrected straight 
ahead was 20/80, with eccentric viewing.  The VA examiner also 
noted that eccentric viewing was not be possible under binocular 
conditions.  Pinhole testing revealed 20/100 as the best correct 
acuity.  Left eye corrected visual acuity was 20/30 +2.  The 
Veteran reported diplopia in all fields of gaze.  The diplopia 
was vertical in all cases.  Extraocular muscle movements were 
full, and there were no visual field deficits in any quadrant.  
Pupillar reations showed a questionable Martha's gun or apparent 
pupillary defect of the right pupil.  Slit lamp examination 
revealed clear lids and conjunctiva, bilaterally.  The right 
cornea showed a surgical scar, secondary to cataract surgery.  
There was diffuse Grade 2 endothelial pigmentation of the right 
cornea and "very mild" endothelial pigmentation of the left 
cornea.  A posterior chamber intraocular lens implant was entered 
in place within the right eye, and there was a Grade 1+ nuclear 
sclerosis of the left crystalline lens.  Applanation tonometry 
measured 16 millimeter (mm) mercury in the right eye and 14 mm 
mercury in the left eye.  The rim tissue of the right eye showed 
thickened and distorted tissue.  There were scattered hemorrhages 
and micro aneurysms present in both eyes.  No exudates were 
noted, and there was extensive pan retinal photo coagulation 
scarring in both eyes, more in the right eye.  The right eye also 
exhibited a retinal membrane.  The VA examiner noted that the 
Veteran's eye "procedures in a diabetic condition, the left 
posterior pole anatomy distorted and uneven, which more likely 
than not accounts for his reduced acuity and double vision."

A May 2004 private treatment report noted that the Veteran's 
vision had been stable for the past three years.  Visual acuity 
was listed as 20/50, J2 in the right eye, and 20/50, J1 in the 
left eye.  The private physician indicated that 20/50 represents 
the quantity of his vision, but that his quality of vision is 
very poor.  The report noted that the Veteran has had multiple 
central scotomas and reduced peripheral visual field "due to his 
laser and surgery."  

A September 2004 private treatment report noted that the 
Veteran's vision was 20/60, J7, in the right eye, and 20/20, J1+, 
in the left eye.  The report noted "some mild" posterior 
capsular fibrosis in the right eye, which was not visually 
significant.  Both eyes revealed inactive proliferative diabetic 
retinopathy.  

A January 2006 private treatment report noted that the Veteran's 
proliferative diabetic retinopathy was stable and inactive in 
both eyes.  His vision was 20/70, J7, in the right eye and 20/25, 
J1, in the left eye.  

A January 2007 private treatment report noted that the Veteran's 
vision was stable at 20/70, J7, in the right eye and 20/20, J1+, 
in the left eye.  The report noted that the right eye was nicely 
pseudophakic, and the left eye revealed mild nuclear sclerosis.  
There was no anterior segment neovascularization.  Both retinae 
revealed inactive and stable proliferative diabetic retinopathy, 
and there was no diabetic macular edema, and good panretinal 
photocoagulation.

A February 2008 private treatment report listed the Veteran's 
vision as 20/80-, J10, in the right eye, and 20/25, J1+, in the 
left eye.  The report noted that both eyes showed proliferative 
diabetic retinopathy that was inactive and stable.  It also noted 
that there was a pseudomacular hole in the right eye, with "a 
little bit" of fibrosis along the superior arcade.  Neither eye 
showed macular edema or neovascularization.  

A February 2009 private treatment report noted that the Veteran's 
current ocular status was stable.  The report noted that he had 
horizontal diplopia in the primary position, and that his vision 
was 20/200, J16, in the right eye and 20/30, J1, in the left eye.  
The report noted that both eyes showed proliferative diabetic 
retinopathy that was inactive.  There was "some" pallor to the 
right optic nerve, and a pinhole in the macula with a lamellar 
defect.  There was no active diabetic retinopathy, and the 
Veteran's status was reported as stable, with no treatment 
necessary or indicated.  

As previously mentioned, on December 10, 2008, during the course 
of this appeal, VA revised the diagnostic criteria for evaluating 
eye disabilities.  Prior to December 10, 2008, the Veteran's 
diabetic retinopathy will be considered only under 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6006, 6061-6079, 6090 (2008).  Since 
December 10, 2008, the Veteran's diabetic retinopathy will be 
considered under both the old and new regulations for rating eye 
disorders under 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6061-
6079, 6090 (2008) and 38 C.F.R. § 4.79, Diagnostic Codes 6006, 
6061-6079, 6090 (2009).

Applying the results of the visual acuity tests under the old 
regulations for rating eye disorders, shows that no more than a 
20 percent evaluation is warranted for the symptoms shown prior 
to August 19, 2009.  

Prior to August 19, 2009, the most severe visual acuity finding 
shown in the record was on the February 2009 private treatment 
report.  Specifically, the February 2009 treatment report listed 
the Veteran's eye sight as 20/200, J16 in the right eye and 
20/30.  Under the former rating criteria, this would warrant only 
a 20 percent disability evaluation pursuant to Diagnostic Code 
6077.  At that time, the Veteran was noted to have horizontal 
diplopia.  Pursuant to Diagnostic Code 6090, lateral diplopia has 
a visual acuity equivalent of 20/100.  Accordingly, an evaluation 
greater than 20 percent is not warranted under the former 
regulations used in rating the Veteran's diabetic retinopathy 
prior to August 19, 2009.  See 38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (2) (when diplopia is present and there is also 
ratable impairment of visual acuity or field of vision of both 
eyes the above diplopia ratings will be applied to the poorer eye 
while the better eye is rated according to the best corrected 
visual acuity or visual field).  

In similar fashion, an increased evaluation in excess of 20 
percent is not warranted prior to August 19, 2009 under the 
revised regulations for rating eye disorders, effective beginning 
December 10, 2008.  See 38 C.F.R. § 4.79, Diagnostic Codes 6006, 
6061-6079, 6090 (2009).  Eyesight of 20/200 in the right eye and 
20/30 in the left eye warrants only a 20 percent disability 
evaluation pursuant to Diagnostic Code 6066.  Pursuant to 
Diagnostic Code 6090, lateral diplopia has a visual acuity 
equivalent of 20/100.  Thus, a higher rating under the revised 
criteria is not warranted based upon the Veteran's complaints of 
lateral diplopia from December 10, 2008 to August 18, 2008.  

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, there is no 
evidence of uveitis, keratitis, scleritis, iritis, cyclitis, 
choroiditis, retinitis, recent intra-ocular hemorrhage, 
detachment of the retina, unhealed injury of the eye, 
tuberculosis of the eye, significant retinal scars, glaucoma, 
malignant or benign new growths, nystagmus, ptosis, ectropion, 
entropion, lagophthalmos, loss of the eyebrows or eyelashes, 
epiphora, optic neuritis, aphakia, paralysis of accommodation, 
dacryocystitis, loss of portion of the eyelids, dislocation of 
the crystalline lens, pterygium, or keratoconus.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6000-6016, 6019-6026, 6029-6035 (2008); 
38 C.F.R. § 4.78, Diagnostic Codes 6000-6037 (2009).  In 
addition, there is no evidence of impairment of muscle function, 
or significant evidence of impairment of field vision.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6080, 6090 (2008); 38 C.F.R. § 4.78, 
Diagnostic Codes 6080, 6090 (2009).  Although a May 2004 private 
treatment report noted findings of reduced peripheral visual 
field "due to the Veteran's laser and surgery," the report did 
not include any required testing from which to determine the 
severity of any visual field impairment.  38 C.F.R. § 4.76 
(2008); 38 C.F.R. § 4.77 (2009).  Moreover, subsequent treatment 
reports are silent as to any findings of a reduced visual field, 
and the September 2009 VA examination for eyes specifically found 
no visual field deficits in any quadrant.  

Accordingly, an evaluation greater than 20 percent, prior to 
August 19, 2009, is not warranted for the Veteran's diabetic 
retinopathy.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

B.  Since August 18, 2009

The only medical evidence of record since August 18, 2009, 
relating to the Veteran's diabetic retinopathy is the August 2009 
VA eye examination.  The examination report noted the Veteran's 
history of past proliferative diabetic retinopathy in both eyes, 
status post vitreous hemorrhage in the right eye, ocular ischemic 
syndrome of the right eye, slight pallor of the optic nerve of 
the right eye, pseudophakia of the right eye, and cataract of the 
left eye.  The Veteran reported that his vision was hazy in both 
eyes, and that he had photophobia.  He also reported intermittent 
diplopia, with little to no depth perception.  Physical 
examination revealed the best corrected visual acuity in the 
right eye of 5/120 at a distance with eccentric fixation, and 
20/200 acuity in near.  Corrected visual acuity in the left eye 
was 20/30 at a distance and 20/50 near.  The Veteran reported 
diplopia in all fields of gaze.  A diplopia chart revealed 
central diplopia findings of 5/200.  Extraocular muscle movements 
were full, and Hirschberg testing showed normal binocular 
alignment of the two eyes, although the right eye had a tendency 
to drift during testing.  There were no visual field deficits in 
any quadrant.  Papillary testing showed an afferent papillary 
defect of the right eye.  Slit lamp examination of the anterior 
segment showed a posterior chamber intraocular lens implant in 
place and well centered in the right eye.  A surgical scar was 
noted on the peripheral portion of the cornea of the right eye, 
and there was some iris atrophy at the one o'clock position in 
the right eye consistent with the cataract procedure.  Grade 1+ 
nuclear sclerosis of the crystalline lens was noted in the left 
eye.  The report concluded with diagnoses of nonproliferative 
diabetic retinpopathy status post proliferative diabetic 
retinopathy in both eyes, mild optic atrophy status post ocular 
ischemic syndrome in the right eye, lamellar macular hole versus 
pseudohole in the right eye status post vitrectomy and epiretinal 
membrane peel, pseudophakia of the right eye, and cataract in the 
left eye.  The VA examiner opined that the previous cataract and 
the resultant pseudophakia of the right eye from the surgery was 
"more likely than not" associated with the Veteran's extensive 
diabetic retinopathy.  The VA examiner also noted that the 
Veteran's decreased acuity in the right eye was a combination of 
these diagnoses, "which are secondary to [the Veteran's] 
diabetic condition."  

An evaluation greater than 30 percent since August 18, 2009 is 
not warranted for the Veteran's diabetic retinopathy under either 
the old or the revised regulations for rating eye disorders 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6061-6079, 
6090 (2008) and 38 C.F.R. § 4.79, Diagnostic Codes 6006, 6061-
6079, 6090 (2009).  Specifically, 5/120 corrected distance vision 
in the right eye and 20/30 corrected distance vision in the left 
eye warrants no more than a 30 percent evaluation.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6074 (2008), 38 C.F.R. § 4.79, 
Diagnostic Code 6065 (2009).  Moreover, the Veteran's diplopia 
does not result in a higher rating as the adjusted level of 
corrected visual acuity is limited to 5/200 in the poorer eye.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 4 (2008), 
38 C.F.R. § 4.78(b) (2009).  

As such, an evaluation greater than 30 percent is not warranted 
for the Veteran's diabetic retinopathy since August 19, 2009.  

An increased evaluation under other potentially applicable 
diagnostic codes has also been considered.  Schafrath, 1 Vet. 
App. at 594.  However, there is no evidence of uveitis, 
keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, 
recent intra-ocular hemorrhage, detachment of the retina, 
unhealed injury of the eye, tuberculosis of the eye, significant 
retinal scars, glaucoma, malignant or benign new growths, 
nystagmus, ptosis, ectropion, entropion, lagophthalmos, loss of 
the eyebrows or eyelashes, epiphora, optic neuritis, aphakia, 
paralysis of accommodation, dacryocystitis, loss of portion of 
the eyelids, dislocation of the crystalline lens, pterygium, or 
keratoconus.  38 C.F.R. § 4.84a, Diagnostic Codes 6000-6016, 
6019-6026, 6029-6035 (2008); 38 C.F.R. § 4.78, Diagnostic Codes 
6000-6037 (2009).  In addition, there is no evidence of field 
vision or impairment of muscle function.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6080, 6090 (2008); 38 C.F.R. § 4.78, Diagnostic 
Codes 6080, 6090 (2009). 

Accordingly, an evaluation greater than 30 percent, since August 
19, 2009, is not warranted for the Veteran's diabetic retinopathy 
under either the former or current regulations used in rating eye 
disorders.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6006, 6061-
6079, 6090 (2008) and 38 C.F.R. § 4.79, Diagnostic Codes 6006, 
6061-6079, 6090 on and after December 10, 2008.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In reaching this 
decision the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 54-56.

C.  Other Considerations

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required.

The Board finds that the Veteran's disability picture, throughout 
all of the time periods on appeal, was not so unusual or 
exceptional in nature as to render the current ratings 
inadequate.  The Veteran's diabetic retinopathy is evaluated 
pursuant to 38 C.F.R. § 4.84a (2008) and 38 C.F.R. § 4.79 (2009), 
the criteria of which are found to specifically contemplate the 
level of disability and symptomatology exhibited by his 
condition.  When comparing his disability picture with the 
symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's symptoms are more than adequately contemplated 
by the current disability ratings for his service-connected 
diabetic retinopathy.  Ratings in excess thereof are provided for 
certain manifestations of the service-connected disorder, but the 
medical evidence of record did not demonstrate that such 
manifestations were present in this case.  The criteria for the 
current disability ratings more than reasonably describe the 
Veteran's disability levels and symptomatology and, therefore, 
the currently assigned schedular evaluations are adequate and no 
referral is required.

After review of the evidence, the evidence of record does not 
warrant ratings in excess of those assigned at any time during 
the periods pertinent to this appeal.  See 38 U.S.C.A. § 5110; 
see also Fenderson, 12 Vet. App. at 126; see also Hart v. 
Mansfield, 21 Vet. App. 505, at 509-510 (2007). 


ORDER

Prior to August 18, 2009, an initial evaluation greater than 20 
percent for diabetic retinopathy is denied.

Since August 18, 2009, an evaluation greater than 30 percent for 
diabetic retinopathy is denied.


REMAND

The Veteran is seeking an increased initial evaluation in excess 
of 20 percent for his diabetes mellitus, type II.  

Diabetes mellitus requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet, warrants a 20 percent 
disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).  Diabetes mellitus is rated 40 percent when requiring 
insulin, restricted diet, and regulation of activities.  Id.  A 
60 percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  Id.  A 100 percent rating 
is warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).

"Regulation of activities" is defined by Diagnostic Code 7913, as 
the "avoidance of strenuous occupational and recreational 
activities."  Id.  Medical evidence is required to show that 
occupational and recreational activities have been restricted.  
See Camacho v. Nicholson, 21 Vet. App. 360, 363- 364 (2007) 
(citing 61 Fed. Reg. 20,440 (May 7, 1996)).

Pursuant to the Board's January 2009 remand, the Veteran was 
scheduled for a VA examination to determine the current severity 
of his service-connected diabetes mellitus, type II.  The VA 
examiner was specifically requested to provide a finding as to 
whether the Veteran's service-connected diabetes mellitus 
requires regulation of occupational and recreational activities 
for its control.

In its July 2010 Written Brief Presentation, the Veteran's 
representative argued that the VA examiner in August 2009 failed 
to opine as to whether the Veteran requires regulation of his 
occupational and recreational activities to control his diabetes.  
The VA examiner in August 2009 noted that the Veteran had no 
written restrictions on his activities by a physician due to his 
diabetes mellitus.  At the same time, however, the VA examiner 
found that when the Veteran did physical work, his blood sugars 
dropped.  The VA examiner also noted that the Veteran's diabetic 
condition prevented him from playing golf, bowling, and flying 
radio-controlled planes.  Thus, there remains a question as to 
whether the Veteran's service-connected diabetes mellitus 
requires regulation of occupational and recreational activities 
for its control, and the VA examiner has failed to provide an 
adequate opinion on this issue.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (finding that if VA provides the Veteran 
with an examination in a service connection claim, the 
examination must be adequate); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  For these reasons, the Board concludes that the 
VA examiner that conducted the August 2009 examination should be 
asked to provide a supplemental opinion with supporting rationale 
on this issue.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on the Veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand).  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a supplemental VA 
medical opinion addressing the issues of 
whether the Veteran's current diabetes 
mellitus, type II, requires regulation of 
occupational and recreational activities 
for its control.  "Regulation of 
activities" is defined by 38 C.F.R. § 
4.119, Diagnostic Code 7913, as the 
"avoidance of strenuous occupational and 
recreational activities."  
If possible, this opinion must be provided 
by the VA physician who considered this 
matter in August 2009.  The claims file 
must be made available to and reviewed by 
the VA physician in conjunction with the 
requested opinion.  A complete rationale 
for all opinions given must be 
provided.  If the physician cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
physician must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

2.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

3.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


